DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the claim recites that the molding system comprises “another monitoring system” without specifying what the monitoring system comprises.  It is unclear if the claim term “another monitoring system” requires all of the limitations of the monitoring system of claim 1.  For example claim 1 recites that the monitoring system comprises a control unit.  Does the “another monitoring system” of claim 3 require duplication of the control unit?  Claim 3 refers to “control unit” singularly which appears to suggest that the term “another monitoring system” does not require the exact duplication of the term of claim 1, so then it is unclear what is required by the term.  Applicant refers to 
With regards to claim 5, the claim depends upon claim 4 which has established a first sensor in claim 1 and a second sensor in claim 4 which respectively measure a first and second distance.  Claim 5 then establishes “another first sensor” and “another second sensor” which inherently are going to measure “another first distance” and “another second distance”.  Claim 5 recites that the control unit determines a deviation value of each distance measured by first and second sensors of the two monitoring systems, but refers to “two distances”.  It is unclear if this should be “four distances” or alternatively “the two distances measured by both first, respectively second, sensors of each system”?
With regards to claim 6, the claim refers to “a second proximity system” rendering the claim indefinite as it depends upon claims 4 and 1 which do not recite a first proximity system (this is established in claim 2 which claim 6 does not depend upon).  It is unclear what constitutes the first proximity system and thus it is unclear if this is introducing a limitation of a first proximity system not positively recited by the claim.
Claim 7 depends upon claim 6 and is therefore also rejected.
With regards to claim 8, the claim depends upon claim 1 alone despite saying “one of claims 1”.  Claim 8 refers to each reference surface despite only a 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieken (DE 10 2009 049 733, See IDS filed 07/06/2020, Machine Translation provided for citation) in view of Galt et al. (PN 6171092).
With regards to claim 1, Rieken teaches a molding system comprising a structure with a fixed mold (4) fixed to the structure and a movable mold (3) mounted with translational mobility on the structure between an open and closed position (Fig. 1, ¶ 0013-0016, working state and an empty state).  Rieken teaches a monitoring system comprising a first reference surface parallel to the direction of translational movement and a sensor which comes to bear against the first reference surface and is configured to measure a first distance perpendicular to the first reference surface (Fig. 3, 5, ¶ 0071, 0073) in which the reference surface is fixed to the movable mold and the sensor is fixed to the fixed mold.  Rieken teaches a control unit in communication with the first sensor and configured to detect a deviation in the first distance measured by the first sensor with respect to a tolerance, and while the movable mold is moving from the open position to the closed position detect the distance and adjust the position if needed (¶ 0046-0050, 0056).  Rieken teaches that the first reference surface is fixed to the movable mold and the sensor is fixed to the fixed mold.
In a similar field of endeavor, Galt teaches a mold system comprising a movable mold and a fixed mold in which a reference surface (202) is fixed to a stationary component and a sensor element (204) are fixed to a movable component and the two cooperate to control the relative position of the molds when closing (Abstract, Fig. 1-3, 7, col 4 ln 18-31, col 5 ln 26-52).  Galt teaches that it was known in the art that the reverse configuration would work equally as well in which the reference surface would be mounted to the movable component and the sensor mounted to the stationary component (col 6 ln 6-11).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a reverse configuration in Rieken in which the reference surface is fixed to the fixed component and the sensor if fixed to the movable component as suggested by Galt as both relate to two component sensor systems for moving and fixed molds presenting a reasonable expectation of success, doing so presents a simple substitution of known prior art equivalent arrangements for a reference surface and the sensor as discussed in Galt which works equally as well, and the simple rearrangement of parts presents a case of prima facie obviousness in the absence of new or unexpected results.
With regards to claims 3 and 8, the duplication of sensor systems including cooperating reference surfaces and sensors presents a case of prima facie obviousness in the absence of new or unexpected results, and as discussed in Galt it was known in the art at the time the invention was effectively filed to utilize a plurality of sensors communicating with a common controller.

 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742